Exhibit 10.3(e)
NINTH AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT
     THIS NINTH AMENDMENT (this “Amendment”) is made as of the 29th day of
March, 2011 to that certain AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as
of May 15, 2002, as amended (collectively, the “Employment Agreement”), by and
between DAVID E. ULLMAN (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer”).
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Employer and Employee, being the sole parties to the
Employment Agreement, hereby amend the Employment Agreement and agree as
follows:
     1. Subject to earlier termination as otherwise set forth in the Employment
Agreement, the last day of the Employment Period shall be February 2, 2013.
     2. Effective on the day on which general salary increases, if any, become
effective for other employees of the Employer for fiscal 2011, Employee’s Base
Salary shall be $469,650.
     Except as specifically amended hereby, the Employment Agreement shall
remain in full force and effect according to its terms. To the extent of any
conflict between the terms of this Amendment and the terms of the remainder of
the Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes. The
terms of employment set forth in this Amendment have been approved by the
Compensation Committee of the Board of Directors of the Employer.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.
JOS. A. BANK CLOTHIERS, INC.

                 
By:
  /s/ CHARLES D. FRAZER
 
      /s/ DAVID E. ULLMAN
 
   
 
  Charles D. Frazer,       DAVID E. ULLMAN    
 
  Senior Vice President-General Counsel            

